Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 14 April 1797
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


        
          My Dear Sister
          Atkinson April 14th 1797
        
        If words could express the gratitude I feel for your kindness to me, & my Children, it would be worth while to delineate it upon paper, but as I am sure the attemt would be vain, I can only beg of him to reward you a thousand fold, who alone knows your particular wants, & can amply supply either body, or mind, out of his rich treasury—
        I sent for Cousin Charles to spend the Sabbath with me, he came, but the account he gave of his Sister Mary, gave me no reason, to expect her recovery. I am distressed for you all— Sickness & death casts a gloom over every Object— I have been led to ask, are these the beauteous prospects which my Eye was wont to dwell upon with pleasure, & delight? are these the same Birds whose melodious notes ravished my attentive ear? have I food & raiment as usual? have I kind friends? yes—but it is circumstances, it the mind that gives the tincture to every surrounding Object—& it is astonishing what an effect it has, when the heart is pierced with the sharp thorns of adversity. those things which once gave us the greatest pleasure, often become the objects of our aversion—& we daily find, more, & more the necessity of cultivating a calm, placid state of mind—a mind disposed to find comfort, will never want occasion it may be culled, even from a thorny Bush— And if our situation is not exactly what we wish, we must rejoic, that it is no worse—
        Mr Smith came here a Wednesday, preached half the day yesterday for Mr Peabody, he is gone to take a walk with him, & I have

been involuntary led to some remarks, resulting from past scenes, which I have some mind to keep at home—but as I have not time to write further, you must read them as the ebbulitions of an heart that has experienced more viscissitudes, & trials than I hope will again be the portion of your Sister—
        
          E Peabody—
        
        
          I intended writing to Sister, & Betsy but cannot now—
          I hope you did not think I sent, for a silk skirt, or a white one, it was an old durant one— accept mine, & your neices thanks— Do not let any opportunity pass, without a line to inform me, how my neice is— Love to Louisa & all, from your
          
            E P—
          
        
      